                                      1 Michael J. McCue
                                          Nevada Bar No. 6055
                                      2   Meng Zhong
                                          Nevada Bar No. 12145
                                      3   Lewis Roca Rothgerber Christie LLP
                                          3993 Howard Hughes Parkway, Suite 600
                                      4   Las Vegas, Nevada 89169
                                          Telephone: (702) 949-8224
                                      5   E-mail: mmccue@lrrc.com
                                          E-mail: mzhong@lrrc.com
                                      6
                                          Mark B. Mizrahi (admitted pro hac vice)
                                      7   California Bar No. 179384
                                          Arash Beral (admitted pro hac vice)
                                      8   California Bar No. 245219
                                          Freeman Freeman & Smiley, LLP
                                      9   1888 Century Park East, Suite 1500
                                          Los Angeles, CA 90067
                                     10   Telephone: (310) 255-6100
                                          E-mail: mark.mizrahi@ffslaw.com
                                     11   E-mail: arash.beral@ffslaw.com
3993 Howard Hughes Pkwy, Suite 600




                                     12 Attorneys for Plaintiff
                                          A&A Global Imports, Inc.
Las Vegas, NV 89169-5996




                                     13
                                     14                            UNITED STATES DISTRICT COURT
                                                                        DISTRICT OF NEVADA
                                     15
                                     16 A&A GLOBAL IMPORTS, INC.,                           Case No.: 2:19-cv-02005-GMN-NJK
                                          a California corporation,
                                     17
                                                   Plaintiff,                                   PLAINTIFF’S UNOPPOSED
                                     18                                                         MOTION TO EXTEND THE TIME
                                          vs.                                                   FOR DEFENDANT CBJ
                                     19                                                         DISTRIBUTING LLC d/b/a
                                        CBJ DISTRIBUTING LLC d/b/a                              CANNABIZ SUPPLY TO ANSWER
                                     20 CANNABIZ SUPPLY, a Nevada limited                       OR OTHERWISE RESPOND TO
                                        liability company; THC LABEL                            THE COMPLAINT
                                     21 SOLUTIONS, a California company,
                                     22            Defendants.                                  (First request)

                                     23
                                     24            Plaintiff A&A Global Imports, Inc. (“Plaintiff”) served the Complaint in this action on

                                     25 Defendant CBJ Distributing LLC d/b/a Cannabiz Supply (“CBJ”) on November 20, 2019.
                                     26 (ECF No. 6.) The deadline for CBJ to answer or otherwise respond is December 11, 2019.
                                     27            Plaintiff respectfully moves the Court for an order extending the time for CBJ to

                                     28    answer or otherwise respond to the Complaint by three weeks, until January 2, 2020. CBJ
                                          109931808.1
                                      1    requested this extension because it expressed a desire to cooperate with Plaintiff and to

                                      2    discuss an amicable disposition of the claims, and Plaintiff did not oppose.

                                      3            Dated: this 11th day of December, 2019.

                                      4                                          Respectfully submitted,

                                      5                                          Lewis Roca Rothgerber Christie LLP

                                      6
                                                                                  /s/ Meng Zhong           ______
                                      7                                          Michael J. McCue
                                                                                 Meng Zhong
                                      8                                          3993 Howard Hughes Parkway, Suite 600
                                                                                 Las Vegas, Nevada 89169
                                      9
                                                                                 Mark B. Mizrahi (admitted pro hac vice)
                                     10                                          California Bar No. 179384
                                                                                 Arash Beral (admitted pro hac vice)
                                     11                                          California Bar No. 245219
3993 Howard Hughes Pkwy, Suite 600




                                                                                 Freeman Freeman & Smiley, LLP
                                     12                                          1888 Century Park East, Suite 1500
                                                                                 Los Angeles, CA 90067
Las Vegas, NV 89169-5996




                                     13
                                                                                 Attorneys for Plaintiff
                                     14                                          A&A Global Imports, Inc.

                                     15
                                     16                                                IT IS SO ORDERED:
                                     17
                                     18
                                                                                       UNITED STATES MAGISTRATE JUDGE
                                     19
                                     20                                                DATED: December 12, 2019

                                     21
                                     22
                                     23
                                     24
                                     25
                                     26
                                     27
                                     28
                                                                                       -2-
                                          109931808.1
